 

EXHIBIT 10.1

 

PROPOSED PRINCIPAL TERMS OF
EQUITY INVESTMENT
COMMITTED CAPITAL ACQUISITION CORPORATION II

 

May 10, 2016

 

This Term Sheet summarizes the principal terms with respect to an equity
investment in Committed Capital Acquisition Corporation II (the “Company”) to be
led by Serruya Private Equity and/or its designees and affiliates (“SPE”).
Unless otherwise specified herein, this Term Sheet is intended solely as a basis
for further discussion and is not intended to be and does not constitute a
legally binding offer or obligation on the part of SPE or the Company.

 

Investment: An amount up to $50,000,000 will be invested by SPE and/or its
designees.  The Investment will be made in connection with the closing of the
Company’s initial business transaction.  The total amount of the Investment will
be in the sole discretion of SPE; however, the commitment to make an investment
of up to $50,000,000 will become binding upon execution of this Term Sheet.    
Closing Date: The Investment will close contemporaneously with the closing of
the Company’s initial business transaction (the "Closing").       Stock Purchase
Agreement; Transaction Documents: The purchase of the Securities will be made
pursuant to a stock purchase agreement.  Company counsel will draft / amend, as
necessary, all transaction documents.     Governing Law: Delaware law will
govern this Term Sheet and the governing documents.     Company Agreements: The
Company will appoint a designee of SPE to its Board of Directors (the “Board”)
upon execution of the Term Sheet.  In addition, the Company will enter into an
agreement with SPE pursuant to which the Company will not agree to consummate an
initial business transaction without unanimous consent of its Board.  This
provision will become binding upon execution of the Term Sheet and the Company
will use its best efforts to effect such actions within ten business days.    
Fees and Expenses: At the Closing, SPE will be reimbursed for its reasonably
incurred and properly documented fees incurred in connection with the
transactions contemplated by this Term Sheet.       Conditions to Closing:
Standard conditions to Closing, which shall include, among other things,
satisfactory completion of due diligence regarding the initial business
transaction target and the absence of any material changes with respect to the
Company.       Consents and Approvals: The Company will comply with and/or use
its best efforts to obtain any required consents and approvals to consummate the
Investment (and require the initial business transaction target to perform the
same).

 



 

 

 

Unless otherwise provided for herein or in the definitive transaction documents,
the terms of the Investment as set forth herein are for discussion purposes
only. The Investment is subject, among other things, to standard business, legal
and financial due diligence by SPE and its counsel and other advisors.
Additionally, this Term Sheet does not purport to specify all of the terms,
conditions, representations and warranties, covenants and other provisions that
will be contained in the definitive agreements related to the Investment.

 

 

[Signature Page follows]

 



 

 

 

In Witness whereof, this Term Sheet has been executed on this 10th day of May,
2016.

 

 

 

SERRUYA PRIVATE EQUITY

 

 

 

 

By:   /s/ Michael Serruya               

Name: Michael Serruya

Title: Managing Director

 

 

 

COMMITTED CAPITAL ACQUISITION CORPORATION II

 

 

 

 

By:   /s/ Michael Rapp                    

Name: Michael Rapp

Title: Chairman and Chief Executive Officer

 

 

 

